460 So. 2d 420 (1984)
FORT MYERS BROADCASTING COMPANY, and News-Press Publishing CO., Petitioners,
v.
Honorable William J. NELSON, Respondent.
No. 84-1823.
District Court of Appeal of Florida, Second District.
November 14, 1984.
Rehearing Denied December 18, 1984.
Theodore L. Tripp, Jr. of Moorey, Seals, Garvin & Tripp, P.A., Fort Myers, for petitioner Fort Myers Broadcasting Co.
Florence Beth Snyder and Allan Milledge of Milledge & Hermelee, Coral Gables, for petitioner News-Press Pub. Co.
Kevin J. Plunkett of Plunkett & Jaffe, P.A., New York City, and Stephen B. Russell, Fort Myers, for plaintiffs Russell.
George K. Rahdert of Rahdert, Malone & Richardson, St. Petersburg, amicus curiae by Times Pub. Co. for petitioners.
Richard J. Ovelmen, Miami, amicus curiae by The Miami Herald Pub. Co. for petitioners.
Gregg D. Thomas and Steven L. Brannock of Holland & Knight, Tampa, amicus curiae by The Tribune Co. for petitioners.
PER CURIAM.
We deny the petition for a writ of certiorari from the trial court's order closing to the public all discovery depositions in this libel lawsuit. See Seattle Times Co. v. Rhinehart, ___ U.S. ___, 104 S. Ct. 2199, 81 L. Ed. 2d 17 (1984); Fla.R.Civ.P. 1.280(c).
SCHEB, A.C.J., and CAMPBELL and LEHAN, JJ., concur.